DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 6, 7, 8A show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of internal 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “M” has been used to designate a base in Figures 1A, 1B, 8A, the “M” designating the box with fan in figures 2A, 2B, 3B, 9A, 9B, 10A, 10B, 11A, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Claim 17 recites “two flaps (TS\ TG)” however no “TG” is shown in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an air conditioning and freezing element” in claim 1 recites the nonce term “element” modified by functional language “air conditioning and freezing” (i.e. element for air conditioning and freezing) and “allows the temperature of an air current circulating through the self-supporting structure to be modified” without further reciting sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification on page 13, line 15 only defines the air conditioning and freezing element as “(M)” without further disclosing any structure for performing the function. The drawings show “M” pointing to a base supporting an empty box next to a box with what appears to be a fan with the “M” pointing to the base in Figures 1A, 1B, 8A, the “M” pointing to the box with fan in figures 2A, 2B, 3B, 9A, 9B, 10A, 10B, 11A, 11B, 12A, 12B, 13A, 13B, and the “M” pointing to the empty box in Figure 14B. Therefore, it is unclear what structure corresponds to an air conditioning and freezing element rendering the scope of the claim unclear and indefinite and further discussed in the 35 U.S.C. 112(a) and 112(b) rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed in the claim interpretation above, claim limitation “an air conditioning and freezing element” has been interpreted to invoke 112(f) however the specification on page 13, line 15 only defines the air conditioning and freezing element as “(M)” without further disclosing any structure. The drawings show “M” pointing to a base supporting an empty box next to a box with what appears to be a fan with the “M” pointing to the base in Figures 1A, 1B, 8A, the “M” pointing to the box with fan in figures 2A, 2B, 3B, 9A, 9B, 10A, 10B, 11A, 11B, 12A, 12B, 13A, 13B, and the “M” pointing to the empty box in Figure 14B however no structure is defined regarding these features. Therefore, the claim fails to comply with the written description requirement.
Claims 2-26 are included in the rejection for their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an air conditioning and freezing element” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 further recites “it” in line the second, third and fifth line from the end and it is unclear what “it” is referring to in each of the recitations rendering the scope of the claim unclear and indefinite.
Claim 1 further recites “said thermally insulated column” in line 25 however claim 1 has previously recited “at least one thermally insulated column” in line 21 making it unclear whether there is only one or at least one thermally insulated column rendering the scope of the claim unclear and indefinite.
Claims 3-6, 8, 10-14, 16, 20, 23-26 also recite the term “it” and it is unclear what “it” is referring to in each of the recitations rendering the scope of the claims unclear and indefinite.
Claim 3 further recites “a third grill” in line 2 however no first or second grill has been recited making the number of grills unclear rendering the scope of the claim unclear and indefinite.
Claim 4 recites “a second grill” in line 2 however no first grill has been recited making the number of grills unclear rendering the scope of the claim unclear and indefinite.
Claim 6 recites “at least one valve” in line 2 and then recites “the valve” in line 4 making it unclear whether there is just one valve or at least one valve rendering the scope of the claim unclear and indefinite.
Claim 6 further recites “the thermally insulated column” in lines 2-3 however claim 1 has previously recited “at least one thermally insulated column” in line 21 making it unclear whether there is only one or at least one thermally insulated column rendering the scope of the claim unclear and indefinite.
Claims 7-9 recites “the valve” however claim 6 recites “at least one valve” in line 2 making it unclear whether there is just one valve or at least one valve rendering the scope of the claim unclear and indefinite.
Claim 7 further recites “the columns” in line 4 however claim 1 has previously recited “at least one thermally insulated column” in line 21 making it unclear whether these are the same columns or different from the at least one thermally insulated column rendering the scope of the claim unclear and indefinite.
Claim 8 recites “the column” in line 3 and “the columns” in line 4 however claim 1 has previously recited “at least one thermally insulated column” in line 21 making it unclear whether these are the same columns or different from the at least one thermally insulated column rendering the scope of the claim unclear and indefinite.
Claim 10 recites the limitation "the conduits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the thermally insulated column” in line 3 and “said thermally insulated column” in line 4 however claim 1 has previously recited “at least one thermally insulated column” in line 21 making it unclear whether there is only one or at least one thermally insulated column rendering the scope of the claim unclear and indefinite.
Claim 13 recites “the thermally insulated columns” in lines 2-3 however claim 1 has previously recited “at least one thermally insulated column” in line 21 making it unclear whether there thermally insulated columns or at least one thermally insulated column rendering the scope of the claim unclear and indefinite.
Claim 22 recites the limitation "the valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims not explicitly discussed have been included for their dependency.
Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A counter with air conditioning and freezing system comprising… an insulated exterior air conditioning and freezing system (D) which extends from a rear section of the self-supporting structure (C) and which is configured to create an air curtain and comprises: - at least one thermally insulated column (D1) which extends from the self-supporting structure (C) and which is hollow and is connected to the 25insulated rear vertical return (R7) to allow the passage of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763